Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 10/11/21 is acknowledged.  The traversal is on the ground(s) that the prior art does not teach the claimed method, particularly that Zhuang does not teach a protective coating on the glass substrate nor removal or the same, and further teaches a diamond wheel cutter.  This is not found persuasive because the claims of Group II (17-22) are explicitly apparatus / device claims, and not patently bound by intended use, therefore the shared technical feature does not include details of products possibly processed by the apparatus, but rather the actually shared and claimed apparatus structure, namely an apparatus comprising a mechanical removal device and a laser emitting device.  Additionally / alternatively the method claims have further been rejected below over prior art.  The requirement is still deemed proper and is therefore made FINAL.
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 1 recites the broad recitation “the glass sheets having at least on one of their two glass surfaces a protective coating”, and the claim also recites “and preferably having a functional coating situated thereunder” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, unless explicitly further required in a dependent claim the narrower features is interpreted as at least inclusive of being merely exemplary.
Claim 1 recites the broad recitation “the protective film being partially mechanically removed,”, and the claim also recites “in particular ground away” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, unless explicitly further 
Claim 2 recites the broad recitation “wherein the laser traces are introduced at an angle”, and the claim also recites “preferably perpendicular” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, unless explicitly further required in a dependent claim the narrower features is interpreted as at least inclusive of being merely exemplary.
Claim 3 recites the broad recitation “the protective film is completely removed”, and the claim also recites “in particular vaporized or burnt” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, unless explicitly further required in a dependent claim the narrower features is interpreted as at least inclusive of being merely exemplary.
Claim 6 recites the broad recitation “mechanical removal”, and the claim also recites “in particular grinding away” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes 
Claim 9 recites the broad recitation “during the mechanical removal”, and the claim also recites “in particular during the grinding away” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, unless explicitly further required in a dependent claim the narrower features is interpreted as at least inclusive of being merely exemplary.
Claim 11 recites the broad recitation “infrared range”, and the claim also recites “preferably having a wavelength from 1.0 to 12 um” and also recites “preferably 9 to 11 um” which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, unless explicitly further required in a dependent claim the narrower features is interpreted as at least inclusive of being merely exemplary.
Claim 12 recites the broad recitation “a laser power of <200W… or a laser power of >/5 W ”, and the claim also recites “preferably a laser power of <100W,” and recites “preferably a laser power of >/10 W “ which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes 
Claim 13 recites the broad recitation “the glass sheets having at least on one of their two glass surfaces a protective coating”, and the claim also recites “and preferably having a functional coating situated thereunder” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, unless explicitly further required in a dependent claim the narrower features is interpreted as at least inclusive of being merely exemplary.
Claim 14 recites the broad recitation “is mechanically removed”, and the claim also recites “in particular ground away” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, unless explicitly further required in a dependent claim the narrower features is interpreted as at least inclusive of being merely exemplary.
Claim 15 recites the broad recitation “infrared range”, and the claim also recites “preferably having a wavelength from 1 to 12 um” and also recites “preferably 9 to 11 um” which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, unless explicitly further 
Claim 16 recites the broad recitation “a laser power of <200W… or a laser power of >/5 W ”, and the claim also recites “preferably a laser power of <100W,” and recites “preferably a laser power of >/10 W “ which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For purposes of examination, unless explicitly further required in a dependent claim the narrower features is interpreted as at least inclusive of being merely exemplary.

The other dependent claims do not cure the defects of the claims from which they depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 2004/0123627; hereafter Larsen).
Claim 1: Larsen teaches a decoating method for the edge decoating of glass sheets (See, for example, abstract, Fig 1-12), the glass sheets having at least on one of their two glass surfaces a protective coating (44) in the form of a peel-off protective film (see, for example, [0008], [0011], and preferably having a functional coating situated thereunder (See, for example, [0016]),
 the protective film being partially mechanically removed (stripped / peeled) for the edge decoating, in the form of at least one film strip (See, for example, Fig 5-12, [0015]),
 wherein before the mechanical removal of the film strip, laser traces are introduced into the protective film, the laser traces being introduced in such a way that the film strip is removed in the form of individual film strip partial pieces (such as pieces of opposing ends) separated from one another by the laser traces (See, for example, Fig 6-12, abstract, [0014]).
Claim 2:  Larsen further teaches wherein the laser traces are introduced at an angle, preferably perpendicular, to a longitudinal direction of the film strip that is to be removed (See, for example, Fig 11-12). 
Claim 3: Larsen further teaches wherein the protective film is completely removed, in particular burnt, in the region of the laser traces (see, for example, [0011]).
Claim 4: Larsen further teaches wherein the protective film is perforated in the region of the laser traces, using laser radiation (See, for example, abstract, [0011]).
Claim 5: Larsen further teaches wherein the angular laser traces are introduced in such a way that they are situated one after the other, seen in the longitudinal direction of the film strip that is to be removed (See, for example, Fig 11-12; sample is passed in a longitudinal direction and laser is depicted as traveling in a longitudinal direction thus the traces are formed longitudinally in series). 
.  

Claim(s) 13- 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gittler et al (US 2016/0062127; hereafter Gittler).
Claim 13: Gittler teaches a decoating method for the edge decoating of glass sheets (See, for example, abstract, Fig 1-3), the glass sheets having at least on one of their two glass surfaces a protective coating (3) in the form of a polymer protective layer that cannot be peeled off (See, for example, abstract, [0012], [0030], [0055]), [0074], [0079]), and preferably having a functional coating (optical coating 2) situated thereunder (See, for example, abstract, Fig 1-3, [0011-0012]), wherein the polymer protective layer is removed using laser radiation (see, for example, Fig 1-3, [0013], [0017]). 
Claim 14: Gittler further teaches wherein after the removal of the polymer protective layer, the functional coating is removed using laser radiation (see, for example, [0048], Fig 1C wherein the laser machining is top down therefore the protective layer (3) would be removed first / prior to the functional coating thereunder).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen.
Claim 11:  Larsen teaches the method of claim 1 above, wherein Larsen teaches the wavelength of the laser is result effective depending on the protective material, to ensure adequate laser absorption (See, for example, [0053]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a laser wavelength in the infrared range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1- 5, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Stefani et al (EP 3034478; provided by applicant in 9/25/20 IDS, hereafter Stefani) in view of Larsen.
  Claim 1: Stefani teaches a decoating method for the edge decoating of glass sheets (See, for example, abstract, Fig 1-7, [0001-0003]), the glass sheets having at least on one of their two glass surfaces a protective coating (temporary protective plastic film) (see, for example, [0009], [0040]) , and preferably having a functional coating (low-E coating) situated thereunder (See, for example, [0010-11]),
 the protective film being partially mechanically removed for the edge decoating, in the form of at least one film strip (area between scoring edges 5A/5b) (See, for example, [0045-0047], further ground away with grinding wheel [0053]),
 Stefani has taught wherein before the mechanical removal of the film strip, traces are introduced into the protective film, the traces being introduced in such a way that the film strip is removed in the form of individual film strip partial pieces separated from one another by the traces 
With respect to the film being a peel-off protective film, Stefani is silent as to the composition of the protective plastic film so it has not explicitly used such language but has described the film as a plastic and based on the types of tools described for removal of the strips (inclined blade, airblade) it would appear to be peeled off mechanically (see, for example, [0047], and [00553]).  For sake of argument Larsen has taught peel-off polymeric films as conventional protective films for glass sheets to prevent abrasive damage and scratches (See, for example, [0008-0010]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a peel-off protective film as such a film would predictably achieve the result of protecting from abrasion and scratching during handling and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Claim 2:  Larsen further teaches wherein the laser traces are introduced at an angle, preferably perpendicular, to a longitudinal direction of the film strip that is to be removed (See, for example, Fig 11-12). 

Claim 4: Larsen further teaches wherein the protective film is perforated in the region of the laser traces, using laser radiation (See, for example, abstract, [0011]).
Claim 5: Larsen further teaches wherein the angular laser traces are introduced in such a way that they are situated one after the other, seen in the longitudinal direction of the film strip that is to be removed (See, for example, Fig 11-12; sample is passed in a longitudinal direction and laser is depicted as traveling in a longitudinal direction thus the traces are formed longitudinally in series). 
Claim 9:  Stefani in view of Larsen teach the method of claim 1 above, wherein Stefani further teaches the glass sheet has the functional coating (low-E coating) situated under the protective coating (See, for example, [0010-11]), and the functional coating is simultaneously also removed during the mechanical removal, in particular during the grinding away, of the film strip partial pieces (See, for example, [0052]). 
Claim 10: Stefani in view of Larsen teach the method of claim 1 above, wherein Stefani further teaches the removed film strip partial pieces are suctioned away (See, for example, [0047]). 
Claim 11:  Stefani in view of Larsen teach the method of claim 1 above, wherein Larsen teaches the wavelength of the laser is result effective depending on the protective material, to ensure adequate laser absorption (See, for example, [0053]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a laser wavelength in the infrared range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 12: Larsen further teaches wherein for the production of the laser traces, a laser beam is used having a laser power of 20 W. (See, for example, [0054]).  

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefani in view of Larsen as applied to claim 1 above, and further in view of Cline et al (US 6,066,830; hereafter Cline).
Claim 6: Stefani in view of Larsen teach the method of claim 1 (above), including cutting the at least one film strip out from the protective film and mechanical removal of the film strip, (See, for example, Stefani abstract, figures, [0044-0053] (including grinding) and Larsen abstract and figures), but they do not explicitly further teach dividing the film strip into the individual film strip partial pieces using laser radiation, and mechanical removal of the film strip partial pieces.  Cline is directed to a method of laser scoring of material layers to assist in layer removal, further particularly from edges of a substrate (See, for example, abstract, Fig 1).  Cline particularly teaches wherein laser scoring via an overlapping fashion, wherein the overlap between loops / passes is at least intersecting, and provides for a predictable mode to achieve coating removal over relatively large regions of coating material (See, for example, Fig 8-8a, col 3 line 62-col 4 line 20, col 6 line 12-19, col 7 lines 10-47, such as spiral looping).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated overlapping laser scoring as it would predictably expand and assist in coating laser removal of expanded areas.  By incorporation coating areas situated between loops / passes are interpreted as film strip partial pieces, and would similarly be removed by the mechanical removal of Stefani.
Claim 7: Stefani in view of Larsen and Cline teach the method of claim 6 above, wherein the film strip partial pieces are cut out in such a way that they continue to adhere to the glass sheet (cut out via overlapping laser scoring wherein areas situated in areas surrounded by the overlapping laser scores would continue to adhere (see, for example, Fig 8 and 8a of Cline, and rejection of claim 6 above). 
Claim 8: Stefani in view of Larsen and Cline teach the method of claim 6 above, wherein the cutting out of the film strip partial pieces is done by introducing the laser traces into the protective film, . 

Claim 11 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Stefani in view of Larsen as applied to claim 1 above, and further in view of Qi et al (US 2012/0200812; hereafter Qi)
Claim 11:  Stefani in view of Larsen teach the method of claim 1 above, wherein Both Stefani and Larsen are directed to the cutting of plastic / polymeric protective layers on glass substrates (see, for example, Stefani [0009], and Larsen [0053]), and Larsen further teaches the wavelength of the laser is result effective depending on the protective material, to ensure adequate laser absorption (See, for example, [0053]).  But it is silent as to what wavelength is suitable for polymeric materials, so it does not explicitly teach a laser wavelength in the infrared range.  Qi teaches a method of laser cutting polymeric layers applied to glass substrates (See, for example, abstract, [0006-0008]).  Qi further teaches wherein infrared lasers are capable of predictably laser cutting such polymer layers, and further at a wavelength of 1-12 microns (See, for example, [0008], [0038]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a laser wavelength in the infrared range, further 1-12 microns, as such a wavelength would predictably achieve laser cutting of polymer layers, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gittler as applied to claim 1 above, and further in view of Qi.
Claims 15-16: Gittler teaches the method of claim 13 above, which is directed to laser removal / ablation of polymeric protective layers (see, for example abstract, Fig 1-3, [0011-13], [0017], [0030]), but .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 23 of copending Application No. 17/044542. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19/23 teaches the functionally claimed limitations of claims 13, and 15-16 of a glass sheet having at least on one of their two glass surfaces a protective coating in the form of a polymer protective layer, and preferably having a functional coating situated thereunder (see, for example, claim 19), wherein the polymer protective layer is removed using laser radiation (see, for example, claim 19). Claim 23 further teaches the laser beam having a wavelength of from 190 nm to 12 micron and a power of >/5W.  Although such a wavelength is not explicitly the IR range, it would have been obvious to one of ordinary .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of copending Application No. 17/286616. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, and 5-6 teach the functionally claimed limitations of claims 13-16 of a glass sheet having at least on one of their two glass surfaces a protective coating in the form of a polymer protective layer, and preferably having a functional coating situated thereunder (see, for example, claims 1 and 6), wherein the polymer protective layer is removed using laser radiation (see, for example, claim 6), and wherein after the removal of the polymer protective layer, the underlying functional layer is removed by laser (See, for example, claims 2, claim 6). Claim 5 further teaches the laser beam having a wavelength of from 170 nm to 2 micron and a power of <200W.  Although such a wavelength is not explicitly the IR range, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an IR wavelength since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712